SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

853
KA 12-01625
PRESENT: CENTRA, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSHUA L. MACK, DEFENDANT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR DEFENDANT-APPELLANT.

DAVID W. FOLEY, DISTRICT ATTORNEY, MAYVILLE (ANDREW M. MOLITOR OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Chautauqua County Court (John T.
Ward, J.), rendered April 23, 2012. The appeal was held by this Court
by order entered November 21, 2014, decision was reserved and the
matter was remitted to Chautauqua County Court for further proceedings
(122 AD3d 1444).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: We previously held this case, reserved decision and
remitted the matter to County Court to rule on defendant’s motion to
withdraw his guilty plea (People v Mack, 122 AD3d 1444). Upon
remittal, defendant withdrew his motion. We therefore affirm the
judgment.




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court